DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted July 13, 2020.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2, 4 – 9, 11 – 16, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansi et al., herein after Mansi (U.S. Publication Number 2021/0151187 A1) in view of Peterson et al., herein after Peterson (U.S. Publication Number 2019/0005195 A1).

Claim 1: Mansi teaches a computer-implemented method for managing digital twins (paragraph 45 discloses a digital twin model to the organ or another physiological system is created), the method comprising: 
gathering data corresponding to one or more bodily tissues (Figure 1 and paragraph 7 disclose acquiring a medical scan of a patient, and acquire non-image data for the patient); 
generating one or more digital twin versions of the one or more bodily tissues (Figure 1 discloses model organ/digital twin; paragraph 5 discloses estimating individualized, digital twin models of a patient, patient organ or patient organ system, from which biomarkers can be derived for clinical decision support; paragraph 45 discloses a digital twin model to the organ or another physiological system is created); 
identifying a most appropriate digital twin version of the one or more digital twin versions (paragraph 24 discloses selecting the best model from among a set of available models; paragraph 55 discloses different alterations of the model may be used to find the model resulting in the best performance) based on a health and a compatibility of the one or more digital twin versions (paragraph 45 discloses the values of parameters of the model that result in the model output most closely matching the measures or values derived from the measurements found).  
Mansi fails to explicitly teach the following limitations met by Peterson as cited:
distributing the most appropriate digital twin version (paragraph 169 discloses a cloud can be used to receive, relay, transmit, store, analyze, or otherwise process information for or about the patient and his/her digital twin).  
Mansi discloses a data-driven estimation of predictive digital twin models from medical data for estimating individualized digital twin models of a patient, patient organ or patient organ system, from which biomarkers can be derived for clinical decision support.  Peterson discloses generating a patient digital twin of a first patient, where the patient digital twin includes a data structure created from a combination of patient electronic medical record data and historical information.
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Mansi to further include improving patient care through post-operation feedback analysis by using a digital twin by receiving feedback regarding the first patient following a procedure conducted on the first patient as disclosed by Peterson.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Mansi in this way by providing interaction between the digital twin and the patient to improve diagnosis, treatment, and health maintenance (Peterson:  paragraph 37).

Claim 2: Mansi and Peterson teach the method of claim 1. Mansi teaches a method wherein identifying the most appropriate digital twin version further comprises:  computing a health score and a compatibility score based on the one or more extracted features and one or more models (paragraph 45 discloses the measures for a patient, such as the image and non-image data are used to solve for the values of the parameters of the model, where the values of parameters of the model that most result in the model output most closely matching the measurements or values derived from the measurements is found, which can be used to generate a risk score associated to a therapy outcome specific to a patient).  
Mansi fails to explicitly teach the following limitations met by Peterson as cited:
wherein identifying the most appropriate digital twin version further comprises: 
extracting one or more health features and one or more compatibility features from the gathered data (paragraph 65 discloses the digital representation forming the digital twin can be extracted from a plurality of available sources such as sensor data, patient input, family/friend input, EMR records, lab results, and image data; paragraph 76 discloses data submitted and/or otherwise extracted to form the patient digital twin is verified for accuracy – a submitted piece of data can be compared against a previously verified piece of data to determine whether the submitted data matches or is consistent with the previously verified data).
The motivation to combine the teachings of Mansi and Peterson is discussed in the rejection of claim 1, and incorporated herein.

Claim 4: Mansi and Peterson teach the method of claim 1. Mansi teaches a method further comprising: 
periodically regathering data corresponding to the one or more bodily tissue (paragraph 70 discloses the digital twin can evolve over time based on available health data, machine learning, human feedback, medical event processing, new or updated digital medical knowledge, and post-event feedback – the digital twin provides an evolving model of the patient that can learn and absorb information to reflect patient body systems and health information systems; paragraph 87 discloses medical knowledge can be applied to the patient digital twin pre-operation, post-operation, and pre-exam, indicating periodically regathering data); 
generating one or more subsequent digital twin versions (paragraph 112 discloses the patient digital twin can be updated based on user and/or application feedback); and 
detecting an evolution of the one or more bodily tissue by identifying changes between the one or more digital twin versions and the one or more subsequent digital twin versions (paragraph 45 discloses a digital twin aggregate can be used to identify differences, similarities, and trends between children represented by the child digital twin instances; paragraph 68 discloses a medical event (surgery, image acquisition, real or virtual visit) can be processed with respect to the patient digital twin).  

Claim 5: Mansi and Peterson teach the method of claim 1.  Mansi teaches a method wherein gathering the data corresponding to the one or more bodily tissue is performed by at least one of a magnetic resonance imaging (MRI) device, a positron emission tomography (PET) device, an x-ray device, a CT scan device, a CAT scan device, an ultrasound device, an echocardiography device, an electroencephalograph (EEG/EcoG) device, a magnetoencephalography (MEG) device, and an electrocardiograph (ECG) device (paragraph 34 discloses the patient scan data is acquired from a CT scanner, MRI, and/or an ultrasound scanner).  

Claim 6: Mansi and Peterson teach the method of claim 1. Mansi teaches a method wherein distributing the most appropriate digital twin version is in response to determining that a digital twin is needed by a user (paragraph 45 discloses a digital twin aggregate can be used to identify differences, similarities, and trends between children represented by the child digital twin instances; paragraph 46 discloses the digital twin can be analyzed in the digital twin environment to predict future behavior, condition, and progression of the patient, and can also be interrogated or queried in the digital twin environment to retrieve and/or analyze current information and past history).  

Claim 7: Mansi and Peterson teach the method of claim 6. Mansi teaches a method wherein determining that the digital twin is needed by the user is based on at least one of, with respect to the one or more bodily tissue, a certainty of eventual failure, risk of replacement, degree of tissue compensation expected before failure, and risk associated with the tissue compensation (paragraph 22 discloses risk score; paragraph 26 discloses the digital twin model may be used to indicate an outcome, such as mapping the fractional flow reserve to success or not of therapy applied to the system of the patient, and new values of clinical biomarkers for disease progression and/or disease or event risks can be derived).  

Claim 15: Mansi teaches a computer system for managing digital twins, the system comprising: 
one or more optical sensors (paragraph 37 discloses sensors connected to the patient to collect and relay the collected data), one or more strain gauge sensors, one or more microphones (paragraph 155 discloses a microphone), one or more temperature sensors, and one or more batteries; 
one or more computer processors (paragraph 33 discloses a computer processor), one or more computer-readable storage media (paragraph 33), and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (paragraph 33 discloses non-transitory computer readable media that performs operations based on instructions), the method comprising: 
gathering data corresponding to one or more bodily tissues (Figure 1 and paragraph 7 disclose acquiring a medical scan of a patient, and acquire non-image data for the patient); 
generating one or more digital twin versions of the one or more bodily tissues (Figure 1 discloses model organ/digital twin; paragraph 5 discloses estimating individualized, digital twin models of a patient, patient organ or patient organ system, from which biomarkers can be derived for clinical decision support; paragraph 45 discloses a digital twin model to the organ or another physiological system is created); 
identifying a most appropriate digital twin version of the one or more digital twin versions (paragraph 24 discloses selecting the best model from among a set of available models; paragraph 55 discloses different alterations of the model may be used to find the model resulting in the best performance) based on a health and a compatibility of the one or more digital twin versions (paragraph 45 discloses the values of parameters of the model that result in the model output most closely matching the measures or values derived from the measurements found).  
Mansi fails to explicitly teach the following limitations met by Peterson as cited:
distributing the most appropriate digital twin version (paragraph 169 discloses a cloud can be used to receive, relay, transmit, store, analyze, or otherwise process information for or about the patient and his/her digital twin).  
The motivation to combine the teachings of Mansi and Peterson is discussed in the rejection of claim 1, and incorporated herein.

Computer program product and system claims 8 – 9, 10 – 14, 16, and 18 – 20 repeat the subject matter of claims 1 – 2 and 4 – 7.  As the underlying processes of claims 8 – 9, 10 – 14, 16, and 18 – 20 have been shown to be fully disclosed by the teachings of Mansi and Peterson in the above rejections of claims 1 – 2 and 4 – 7; as such, these limitations (8 – 9, 10 – 14, 16, and 18 – 20) are rejected for the same reasons given above for claims 1 – 2 and 4 – 7 and incorporated herein. 

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansi et al., herein after Mansi (U.S. Publication Number 2021/0151187 A1) in view of Peterson et al., herein after Peterson (U.S. Publication Number 2019/0005195 A1) further in view of Min et al., herein after Min (U.S. Publication Number 2015/0250934 A1).

Claim 3: Mansi and Peterson teach the method of claim 1. 
Mansi and Peterson fail to explicitly teach the following limitations met by Min as cited:
wherein distributing the most appropriate digital twin version further comprises: printing the most appropriate digital twin version (paragraph 16 discloses fabricating an anatomically correct or patient specific model of the natural heart based on the data in a three-dimensional printing device).  
Mansi discloses a data-driven estimation of predictive digital twin models from medical data for estimating individualized digital twin models of a patient, patient organ or patient organ system, from which biomarkers can be derived for clinical decision support.  Peterson discloses generating a patient digital twin of a first patient, where the patient digital twin includes a data structure created from a combination of patient electronic medical record data and historical information.  Min discloses making and using anatomically correct models or subject specific three dimensional models of hearts with surrounding vessels, in which the artificial heart is capable of replicating intact cardiovascular function and/or electrical activity for the purposes of treatment, diagnosis, and/or education.
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Mansi and Peterson to further include the fabrication and use of anatomical heart models, as well as apparatuses and systems for acquiring the anatomical data as disclosed by Min.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Mansi and Peterson in this way by providing the constructing the artificial heart to achieve improved actuation performance and efficiency, and to better replicate the native heart anatomy (Min:  paragraph 32).

Computer program product and system claims 10 and 17 repeat the subject matter of claim 3.  As the underlying processes of claims 10 and 17 have been shown to be fully disclosed by the teachings of Mansi, Peterson, and Min in the above rejections of claim 3; as such, these limitations (10 and 17) are rejected for the same reasons given above for claim 3 and incorporated herein. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al. (U.S Publication Number 2020/0203020 A1) discloses developing a personalized digital model of at least part of the anatomy of a person with a computer system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626